Citation Nr: 1816373	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for claustrophobia. 

2. Entitlement to service connection for cataract of the left eye.

3. Entitlement to service connection for gouty arthritis.

4. Entitlement to service connection for a bilateral elbow disability.

5. Entitlement to service connection for a right knee disability. 

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for a low back disability.

8. Entitlement to service connection for bilateral hallux valgus.

9. Entitlement to service connection for signs or symptoms involving the eyes (claimed as tunnel vision), including as due to an undiagnosed illness.

10. Entitlement to service connection for signs or symptoms involving the skin (claimed as rashes), including as due to an undiagnosed illness.
11. 
Entitlement to service connection for neurological signs or symptoms (claimed as light headedness, vertigo, and dizziness), including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Montgomery, Alabama, respectively.  The claims file is now in the jurisdiction of the Montgomery, Alabama RO.

In June 2017, the Board remanded the case for additional development.  The Board finds that there has been substantial compliance with the remand directives for the issue of service connection for claustrophobia.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection claustrophobia is addressed here; the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a separately diagnosed claustrophobia disability. 


CONCLUSION OF LAW

The criteria for service connection for claustrophobia have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013). 

The Veteran contends that he has claustrophobia due to being enclosed in tanks and bunkers during combat.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for claustrophobia because the evidence does not show that the Veteran has a current separately diagnosed claustrophobia disability.

The Veteran's service treatment records are silent for any complaints, findings, or diagnoses related to claustrophobia.  His service separation examination in January 1992 was silent for any complaints, findings, or diagnoses related to claustrophobia and he was clinically evaluated as normal psychiatrically.

The Veteran's available post-service treatment records are silent for any complaints, findings, or diagnoses related to claustrophobia.  

On January 2010 VA examination, posttraumatic stress disorder (PTSD) was diagnosed based the Veteran's combat experiences.  In a March 2010 rating decision, the RO granted service connection for PTSD.

In his June 2016 VA Form 9 Substantive Appeal the Veteran asserted that his claustrophobia was the result of being enclosed in tanks and bunkers while in combat, which has given him a phobia to any enclosed place.  

The claim was remanded to obtain a medical opinion as to whether the Veteran has a separately diagnosed disability characterized by claustrophobia.  On August 2017 VA examination, the Veteran reported that he does not like to be in a tight place, and he wants to get out as soon as possible.  The examiner noted the Veteran's PTSD symptoms included anxiety and chronic sleep impairment.  The examiner opined that the Veteran's claustrophobia complaints are most likely attributable to his service-connected PTSD and does not warrant an additional diagnosis because his claustrophobia is part of the anxiety explained by his PTSD diagnosis.  

The August 2017 VA opinion is the only competent evidence of record addressing the nature of the Veteran's claustrophobia and the examiner specifically noted that it is not a separately diagnosed condition, rather a symptom of the service-connected PTSD.  Although the Veteran is competent to relate that he experiences claustrophobia, whether that is a separately diagnosed disability is a medical question.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). As the Veteran's claustrophobia is not a separately diagnosed disability, service connection is not warranted.  


ORDER

Service connection for claustrophobia is denied. 

REMAND

The Board remanded the claims of service connection for cataract of the left eye, gouty arthritis, right knee disability, left knee disability, low back disability, bilateral elbow disability, bilateral hallux valgus, signs or symptoms involving the eyes, signs or symptoms involving the skin, and neurological signs or symptoms in June 2017 to obtain additional treatment records and medical opinions.  Medical opinions obtained on various VA examinations are inadequate and new opinions are required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the Veteran's claim for cataract of the left eye, the June 2017 remand identified that the Veteran reported that he underwent surgery in 2009 for a left eye cataract, which he believes is related to his use of a MULE laser during service, and asked the examiner to consider the Veteran's lay statements.  An August 2017 VA examiner provided a negative nexus opinion, but not address the Veteran's lay statements of continued symptomatology since service or whether the cataract of was related to in-service use of a laser.  Accordingly, a new opinion is necessary to address the Veteran's lay statements and all theories of entitlement. 

The August 2017 VA opinion regarding the claims of service connection for right and left knees, hallux valgus, and lumbar spine are also inadequate.  The examiner provided negative nexus opinions, but did not follow the specific instructions of the Board; that is, to consider the Veteran's credible testimony as to post-service treatment and continuity of symptoms.    

Regarding the Veteran's claims of service connection for gouty arthritis and a bilateral elbow disability, on remand, the August 2017 VA examiner found that the Veteran's intermittent bilateral elbow gout is part and parcel of his claimed gouty arthritis disability and not a separate condition.  She further opined that the gouty arthritis is not related to service because the gout pre-existed service.  The examiner based that on an inaccurate premise because gout was not noted at enlistment; however, there are notations in the service treatment records that the Veteran experienced gout as an "18 or 19 year old."  Thus the opinion on remand should address the presumption of soundness. 

Regarding the Veteran's claims of service connection for signs or symptoms involving the eyes, and for neurological signs and symptoms, the June 2017 remand noted that there were diagnoses of amblyopia and vertigo, and the claims were remanded to obtain etiology opinions.  On August 2017 VA ear and eye conditions examinations, the examiners noted that there was no vertigo or amblyopia on evaluation.  The examiners did not address the June 2010 VA examination report which noted diagnoses of benign positional vertigo and amblyopia.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, the August 2017 eye examiner noted that the term amblyopia implies a pre-existing condition from childhood.  Defective vision was noted at enlistment, thus the opinion should address whether the pre-existing eye problem was aggravated by service.  

The August 2017 VA examination regarding the skin claims is inadequate because the examiner diagnosed non-urticarial skin rash and provided a negative etiology opinion, but did not consider the Veteran's credible testimony as to post-service treatment and continuity of symptoms.  The examiner also noted that she could not ascertain the exact etiology of the Veteran's diagnosed rash without resorting to mere speculation because she did not perform a KOH skin scraping.  Additionally, the examiner did not address whether the Veteran's non-urticarial skin rash is related to the documented chemical exposure during the Veteran's Gulf War service.  Accordingly, a new opinion is necessary to consider the Veteran's competent lay statements of post-service treatment and continuity of symptoms

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any claimed disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records, from the doctor who performed the Veteran's cataract left eye surgery, and records from the Veteran's primary care provider.

2. After the completion of (1), the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the August 2017 VA eye conditions examiner (or from another provider if the August 2017 examiner is unavailable) that addresses the current nature and likely etiology of the Veteran's diagnosed left eye cataract and amblyopia.  The entire record, including this remand, must made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the Veteran's left eye cataract manifested during service, or is otherwise related to service, to include as due to in-service use of a MULE laser?

(b) Does the evidence of record clearly and unmistakably show that the Veteran had amblyopia that existed prior to his entry onto active duty?  The examiner should specifically comment on the notation on examination in 1988 of "defective vision." 

(c) If the answer to (b) is yes, does the evidence of record clearly show that the preexisting amblyopia was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's currently diagnosed amblyopia had its onset in service or is otherwise related to service, to include as due to chemical exposure during his Persian Gulf service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of eye problems.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should also arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the August 2017 VA examiner (or from another provider if the August 2017 examiner is unavailable) that addresses the current nature and likely etiology of the Veteran's diagnosed gouty arthritis, right knee disability, left knee disability, hallux valgus, lumbar spine disability, rash, and vertigo.  The entire record, including this remand, must made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had gouty arthritis that existed prior to his entry onto active duty?  The examiner should specifically comment on the February 1991 notation in the service treatment records of possible gout as an 18 or 19 year old. 

(b) If the answer to (b) is yes, does the evidence of record clearly show that the preexisting gouty arthritis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's currently diagnosed gouty arthritis had its onset in service or is otherwise related to service?

(d) Is at least as likely as not that any diagnosed right knee disability is related to the Veteran's service, to include as due to parachute jumps during service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of symptoms.

(e) Is at least as likely as not that any diagnosed left knee disability is related to the Veteran's service, to include as due to parachute jumps during service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of symptoms.

(f) Is it at least as likely as not that the Veteran's bilateral hallux valgus is related to his service, to include as due to parachute jumps during service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of symptoms.

(g) Is it at least as likely as not that any diagnosed lumbar spine disability is related to the Veteran's service, to include as due to parachute jumps during service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of symptoms.

(h) Is it at least as likely as not that the non-urticarial skin rash is related to the Veteran's service, to include as due to chemical exposure during his Persian Gulf service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of symptoms.

(i) Is it at least as likely as not that the Veteran's diagnosed vertigo related to his service, to include as due to chemical exposure during his Persian Gulf service?

The examiner must address the Veteran's credible lay statements regarding post-service continuity of symptoms.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


